Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received July 27, 2022. Claims 1-2, 6, 8-10, 12-17, 21 and 23-28 have been amended. Therefore, claims 1-2, 6, 8-10, 12-17 and 21-28 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112 rejection set forth in the previous office action dated January 27, 2022.

Claim Objections
Claims 1-2, 6, 8-10, 12-17, and 21-28 objected to because of the following informalities: In particular, the Applicants specification only mentions “encrypting” in paragraph 23 stating that, “The computing systems may include a secure crypto processor as part of a central processing unit for generating and securely storing keys and for encrypting and decrypting data using the keys.” Additionally, the Applicants specification only mentions “scrub” in paragraph 26 stating that, “In block 601, the component may scrub the prescription to ensure that any information forwarded to pharmacy complies with the Health Insurance Portability and Accountability Act ("HIPAA") of the United States.” There is no explicit teaching of encrypting the scrubbed initial prescription and sending said encrypted scrubbed prescription to a pharmacy. Examiner has interpreted “scrubbing” is reviewing to make sure there are no errors. Appropriate clarification and correction is required.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 6, 8-10, 12-17 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 9 and 27 are directed to securely submitting a patient prescription to a pharmacy. The claim(s) recite(s) “receiving, during the office visit, a first notification of an initial prescription prescribed by the prescriber for the patient, the initial prescription specifying an initial prescribed drug for the patient, the first notification provided in response to a prescription intermediary receiving the initial prescription electronically from the prescriber during the office visit, the first notification including a patient identifier; in response receiving the first notification; producing a scrubbed initial prescription by scrubbing the initial prescription to ensure compliance with governmental requirements; producing an encrypted scrubbed initial prescription by encrypting the scrubbed initial prescription; sending the encrypted scrubbed initial prescription to pharmacies; receiving from the pharmacies encrypted first information relating to the initial prescribed; producing, by decrypting the encrypted first information, first information that indicates an alternative drug to the initial prescribed drug; identifying a patient mobile device associated with the patient identifier; transmitting, to the patient during the office visit, the first information relating to the initial prescribed drug; receiving, during the office visit, a second notification of a new prescription prescribed by the prescriber for the patient, the new prescription; specifying a new prescribed drug corresponding to the alternative drug indicated in the first information, and replacing the initial prescription; wherein with the new prescription; retrieving second information that includes a set of pharmacy options relating to the new prescribed drug; transmitting, to the patient during the office visit, a set of pharmacy options relating to the new prescribed drug, each pharmacy option of the set of pharmacy options identifying pharmacy and pricing information relating to the new prescribed drug; receiving, from the patient during the office visit, a selection of a pharmacy option from the set of pharmacy options; and directing that an indication of the new prescription be sent to a pharmacy identified by the selection so that that the pharmacy can fill the new prescription.”
The limitations of “receiving, during the office visit, a first notification of an initial prescription prescribed by the prescriber for the patient, the initial prescription specifying an initial prescribed drug for the patient, the first notification provided in response to a prescription intermediary receiving the initial prescription electronically from the prescriber during the office visit, the first notification including a patient identifier; in response receiving the first notification; producing a scrubbed initial prescription by scrubbing the initial prescription to ensure compliance with governmental requirements; producing an encrypted scrubbed initial prescription by encrypting the scrubbed initial prescription; sending the encrypted scrubbed initial prescription to pharmacies; receiving from the pharmacies encrypted first information relating to the initial prescribed; producing, by decrypting the encrypted first information, first information that indicates an alternative drug to the initial prescribed drug; identifying a patient mobile device associated with the patient identifier; transmitting, to the patient during the office visit, the first information relating to the initial prescribed drug; receiving, during the office visit, a second notification of a new prescription prescribed by the prescriber for the patient, the new prescription; specifying a new prescribed drug corresponding to the alternative drug indicated in the first information, and replacing the initial prescription; wherein with the new prescription; retrieving second information that includes a set of pharmacy options relating to the new prescribed drug; transmitting, to the patient during the office visit, a set of pharmacy options relating to the new prescribed drug, each pharmacy option of the set of pharmacy options identifying pharmacy and pricing information relating to the new prescribed drug; receiving, from the patient during the office visit, a selection of a pharmacy option from the set of pharmacy options; and directing that an indication of the new prescription be sent to a pharmacy identified by the selection so that that the pharmacy can fill the new prescription,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance a Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “database, processor, mobile device/computing system and a CRM,” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions. For example, but for the “computing system, “receiving, during the office visit, a first notification of an initial prescription prescribed by the prescriber for the patient” in the context of this claim encompasses the user/patient manually receiving, during the office visit, a first notification of an initial prescription prescribed by the prescriber for the patient. Similarly, the sending the scrubbed initial prescription to pharmacies, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers the limitation performance of managing personal behavior or relationships or interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “database, processor, mobile device/computing system and a CRM” to perform all of the “receiving, during the office visit, a first notification of an initial prescription prescribed by the prescriber for the patient, the initial prescription specifying an initial prescribed drug for the patient, the first notification provided in response to a prescription intermediary receiving the initial prescription electronically from the prescriber during the office visit, the first notification including a patient identifier; in response receiving the first notification; producing a scrubbed initial prescription by scrubbing the initial prescription to ensure compliance with governmental requirements; producing an encrypted scrubbed initial prescription by encrypting the scrubbed initial prescription; sending the encrypted scrubbed initial prescription to pharmacies; receiving from the pharmacies encrypted first information relating to the initial prescribed; producing, by decrypting the encrypted first information, first information that indicates an alternative drug to the initial prescribed drug; identifying a patient mobile device associated with the patient identifier; transmitting, to the patient during the office visit, the first information relating to the initial prescribed drug; receiving, during the office visit, a second notification of a new prescription prescribed by the prescriber for the patient, the new prescription; specifying a new prescribed drug corresponding to the alternative drug indicated in the first information, and replacing the initial prescription; wherein with the new prescription; retrieving second information that includes a set of pharmacy options relating to the new prescribed drug; transmitting, to the patient during the office visit, a set of pharmacy options relating to the new prescribed drug, each pharmacy option of the set of pharmacy options identifying pharmacy and pricing information relating to the new prescribed drug; receiving, from the patient during the office visit, a selection of a pharmacy option from the set of pharmacy options; and directing that an indication of the new prescription be sent to a pharmacy identified by the selection so that that the pharmacy can fill the new prescription” steps. The “database, processor, mobile device/computing system and a CRM” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., mobile device/computing system). Claim 9 has additional limitations (i.e., database, processor, mobile device/computing system and a CRM). Claim 27 has additional limitations (i.e., mobile device/computing system). Looking to the specification, these components are described at a high level of generality (¶ 23; The computing systems may include desktop computers, laptops, tablets, e-readers, personal digital assistants, smartphones, gaming devices, servers, and so on). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2, 6, 8, 10, 12-17, 21 and 28 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-2, 6, 8-10, 12-17 and 21-28 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8-9, 12-17, 21 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remme et al. Pub. No.: US 2019/0163876 in view of Brock-Fisher Pub. No.: US 2005/0086081 in view of Pub. No.: US 2019/0333643 to Villongco in view of Berzansky et al. Pub. No.: US 20090012813 A1.

As per claim 1, Remme et al. teaches a method performed by a computing system for securely submitting a prescription of a patient to a pharmacy during an office visit with a prescriber, the method comprising (see Remme et al. paragraph 242; functionality can be implemented by computer program instructions that, when executed by a processor, create means for implementing the functional steps.  The instructions may be included in non-transitory computer readable medium that can be loaded onto a general-purpose computer, a special purpose computer, or other programmable apparatus): 
--receiving during the office visit a first notification of an initial prescription prescribed by the prescriber for the patient, the initial prescription specifying an initial prescribed drug for the patient, the first notification including a patient identifier (see Remme et al. paragraphs 40 and 90; When the application user travels to the kiosk, as selected using the application, to pick up the order of new and/or refilled prescriptions, the application can be prompted to render a machine readable symbol such as is shown in reference numeral 3500a in FIG. 35 (e.g., QR code).  The symbol can be rendered upon activation of one or more icon such as are shown at the bottom of the screen show in reference numeral 3500b in FIG. 35……the symbol can embed various information including, but not limited to, an order identifier and a patient identifier); 
--sending the scrubbed initial prescription to pharmacies (see Remme et al. paragraphs 52 and 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier,….an option to request that the prescription be filled by a generic of unpatented drug as opposed to a `dispense-as-written` or patented drug); and
--receiving from the pharmacies first information relating to the initial prescribed drug; producing by decrypting the first information first information that indicates an alternative drug to the initial prescribed drug (see Remme et al. paragraphs 52 and 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier,….an option to request that the prescription be filled by a generic of unpatented drug as opposed to a `dispense-as-written` or patented drug); 
-- identifying a patient mobile device associated with the patient identifier (see Remme et al. paragraph 45; Referring now to FIG. 9 and in further reference to FIG. 1 as described above, a method 900 has a step 902 at which one client 102, as the personal computation device of a patient, which device may be mobile device, transmits a request to the RPh Kiosk Control Platform 106 to download: (i) the Patient Device App 102(x) for installation; and (ii) a Globally Unique Identifier (GUID) specific to the installed Patient Device App 102(x).  The GUID served to the corresponding client 102(x) can be maintained in a Net Accessible Database 114(j) so as to be accessed, retrieved and specifically assigned to App 102(x) by the RPh Kiosk Control Platform 106); 
--transmitting to the patient mobile device during the office visit, the first information relating to the initial prescribed drug (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier,….an option to request that the prescription be filled by a generic of unpatented drug as opposed to a `dispense-as-written` or patented drug);
--receiving, during the office visit, a second notification of a new prescription prescribed by the prescriber for the patient, the new prescription specifying a new prescribed drug, corresponding to the alternative drug indicated in the first information; and replacing the initial prescription (see Remme et al. paragraphs 40 and  90; When the application user travels to the kiosk, as selected using the application, to pick up the order of new and/or refilled prescriptions, the application can be prompted to render a machine readable symbol such as is shown in reference numeral 3500a in FIG. 35 (e.g., QR code).  The symbol can be rendered upon activation of one or more icon such as are shown at the bottom of the screen show in reference numeral 3500b in FIG. 35……the symbol can embed various information including, but not limited to, an order identifier and a patient identifier). Examiner interprets a second prescription has been sent using same methods as first for a refill and/or completely different prescription drug.;
--retrieving information on pharmacy options relating to the new prescribed drug, transmitting to the patient mobile device during the office visit a set of pharmacy options relating to the new prescribed drug (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier);
--each pharmacy option of the set of pharmacy options identifying pharmacy and pricing information relating to the new prescribed drug (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. identifying a pharmacy), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier);
--receiving from the patient mobile device during the office visit a selection of a pharmacy option from the set of pharmacy options (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. a selection of a pharmacy option), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier); and
--directing that an indication of the new prescription be sent to a pharmacy identified by the selection so that that the pharmacy can fill the new prescription (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. a selection of a pharmacy option), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier).
Remme et al. fails to teach:
--encrypted initial prescription; 
--decrypting;  
--in response receiving the first notification; producing a scrubbed written prescription by scrubbing the initial prescription to ensure compliance with governmental requirements; producing an encrypted scrubbed initial prescription by encrypting the scrubbed initial prescription;
--the first notification provided in response to a prescription intermediary receiving the initial prescription electronically from the prescriber during the office visit.
Brock-Fisher teaches a method for delivery of a prescribed drug to a patient, comprising the steps of: entering data for at least one of a new, renewal, and modified drug prescription for the patient by a drug prescriber; obtaining authorization for the drug prescription from a drug insurer by one of the drug prescriber, a clearinghouse, and a current drug provider;  filling the authorized drug prescription with a prescribed drug by the current drug provider;  and delivering the prescribed drug to the patient by the current drug provider. The system provides optional authorization for drug prescriptions by an insurer, if the patient has prescription drug coverage. Further, all transmissions are encrypted to preclude unauthorized access and access is further controlled to ensure patient privacy (see Brock-Fisher paragraphs 26, 28, 31-32, 109 and abstract).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Brock-Fisher within the systems/methods as taught by reference Remme et al. with the motivation of providing an electronic end-to-end networked functionality for the prescribing, authenticating, and dispensing of drug prescriptions, thereby eliminating error by hand-carried prescriptions by the patient/caregiver with all the attendant opportunities for loss and misinterpretation (see Brock-Fisher paragraph 26).
Remme et al. and Brock-Fisher fail to teach:
-- decrypting;
-- in response receiving the first notification; producing a scrubbed written prescription by scrubbing the initial prescription to ensure compliance with governmental requirements; producing an encrypted scrubbed initial prescription by encrypting the scrubbed initial prescription.
Villongcom teaches the computing systems may include a secure crypto processor as part of a central processing unit for generating and securely storing keys and for encrypting and decrypting data using the keys (see Villongcom paragraph 59).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Villongcom within the systems/methods as taught by reference Remme et al. and Brock-Fisher with the motivation of providing a microprocessor for carrying out cryptographic operations, embedded in a packaging with multiple physical security measures, thereby giving the system a degree of tamper resistance
Remme et al., Brock-Fisher and Villongcom teach encrypting and decrypting data but fail to teach:
-- in response receiving the first notification; producing a scrubbed written prescription by scrubbing the initial prescription to ensure compliance with governmental requirements; producing a encrypted scrubbed initial prescription by encrypting the scrubbed initial prescription.
Berzansky et al. teaches in certain laws and regulations, such as the Health Information Privacy Accountability Act (HIPAA) may require that some documents involved in the filling and dispensing of a prescription (e.g., the prescription itself and releases signed by the patient) be maintained by the pharmacy for a number of years after the prescription has been dispensed (see Berzansky et al. paragraph 97).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Berzansky et al. with the systems/methods as taught by references Remme et al., Brock-Fisher and Villongcom the motivation of providing systems and methods of managing medical information for medical service providers, thereby allowing personnel to manage and track workflow operations, evaluate profitability, and maintain records in an integrated and streamlined manner (see Berzansky et al. paragraph 5).

As per claim 2, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. teach a method of claim 1 wherein the alternative drug is in accordance with a prescription benefit plan through which the patient has prescription coverage (see Remme et al. paragraphs 8 and 59).
The obviousness of combining the teachings of Remme et al., Brock-Fisher, Villongcom and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. teach a method of claim 1 wherein the pharmacy option identifies pricing information and an incentive provided by the pharmacy identified by the pharmacy option (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option/incentive information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier,….an option to request that the prescription be filled by a generic of unpatented drug as opposed to a `dispense-as-written` or patented drug).
The obviousness of combining the teachings of Remme et al., Brock-Fisher, Villongcom and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. teach a method of claim 1 wherein receiving the first notification and directing that the indication be sent are performed in real-time during the office visit, thereby giving the patient an opportunity to discuss the alternative drug indicated in the first information with the prescriber during the office visit (see Remme et al. paragraphs 8, 59 and 90).
The obviousness of combining the teachings of Remme et al., Brock-Fisher, Villongcom and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, the claim is directed to a system. Claim 9 recites the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Remme et al., Brock-Fisher, Villongcom and Berzansky et al.. Claim(s) 9 is therefore rejected for the same reasons as set forth above for Claim(s) 1 respectively. The obviousness of combining the teachings of Remme et al., Brock-Fisher, Villongcom and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. teach a computing system of claim 9 wherein the computer-executable instructions further cause the computing system to access prescription benefit information relating to a prescription benefit plan through which the patient has prescription coverage (see Remme et al. paragraph 8, 33 and 109). 
The obviousness of combining the teachings of Remme et al., Brock-Fisher, Villongcom and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 13, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. teach a computing system of claim 12 wherein the prescription benefit information identifies an incentive provided by at least one of the set pharmacies (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option/incentive information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier,….an option to request that the prescription be filled by a generic of unpatented drug as opposed to a `dispense-as-written` or patented drug).
The obviousness of combining the teachings of Remme et al., Brock-Fisher, Villongcom and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 14, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. teach a computing system of claim 12 wherein the computer-executable instructions cause the computing to the prescription benefit information from the pharmacy benefit manager (see Remme et al. paragraph 33).
The obviousness of combining the teachings of Remme et al., Brock-Fisher, Villongcom and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 15, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. teach a computing system of claim 14 wherein the computer-executable instructions cause the computing to verify patient eligibility and pricing with the pharmacy benefit manager (see Remme et al. paragraph 242; system functionality can be implemented by computer program instructions that, when executed by a processor, create means for implementing the functional steps.  The instructions may be included in non-transitory computer readable medium that can be loaded onto a general-purpose computer, a special purpose computer, or other programmable apparatus).
The obviousness of combining the teachings of Remme et al., Brock-Fisher, Villongcom and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 16, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. teach a computing system of claim 9 wherein the prescription is received from an intermediary service that receives prescriptions from prescribers (see paragraphs 26, 28, 31 and 109 wherein Brock-Fisher teaches a method for delivery of a prescribed drug to a patient, comprising the steps of: entering data for at least one of a new, renewal, and modified drug prescription for the patient by a drug prescriber; obtaining authorization for the drug prescription from a drug insurer by one of the drug prescriber, a clearinghouse, and a current drug provider;  filling the authorized drug prescription with a prescribed drug by the current drug provider;  and delivering the prescribed drug to the patient by the current drug provider).
The obviousness of combining the teachings of Remme et al., Brock-Fisher, Villongcom and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 17, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. teach a computing system of claim 16 wherein the computing system is associated with a pharmacy that is registered with the intermediary service (see Brock-Fisher paragraphs 26, 28, 31 and 109; According to one aspect of the invention, an electronic network provides end-to-end networked functionality for the prescribing, authenticating, and dispensing of drug prescriptions.  An embodiment of the system includes some at least one of the following elements: An optional intermediary clearinghouse computer subsystem which is responsible for authenticating requests as having come from a certified, licensed, or otherwise qualified source, authorizing the drug prescription by an insurer (if the patient is insured) and redirecting the prescriptions electronically to a specified drug provider subsystem or other drug provider (pharmacy, etc.) that is also authenticated as a certified, licensed, or otherwise qualified provider).
The obviousness of combining the teachings of Remme et al., Brock-Fisher, Villongcom and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 21, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. teach a method of claim 1, wherein the first information includes prior authorization information for the alternative drug, such that the prior authorization information is received during the office visit (see Remme et al. paragraphs 52 and 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier,….an option to request that the prescription be filled by a generic of unpatented drug as opposed to a `dispense-as-written` or patented drug).
The obviousness of combining the teachings of Remme et al., Brock-Fisher, Villongcom and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 26, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. teach the computing system of claim 9, further comprising a cryptoprocessor for generating and securely storing keys and for encrypting and decrypting data using the keys; and the computer-executable instructions that cause the computing system to encrypt the initial prescription further include instructions that cause the cryptoprocessor to encrypt the initial prescription using one or more of the keys (see Villongcom paragraph 59; the computing systems may include a secure crypto processor as part of a central processing unit for generating and securely storing keys and for encrypting and decrypting data using the keys).
The obviousness of combining the teachings of Remme et al., Brock-Fisher, Villongcom and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim(s) 27, Claim(s) 27 is/are directed to a method. Claim(s) 27 recite(s) the same or substantially similar limitations as those addressed above for Claim 1 as taught by Remme et al., Brock-Fisher, Villongcom and Berzansky et al. Claim(s) 27 is/are therefore rejected for the same reasons as set forth above for Claim 1 respectively. 

Claims 10, 22-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remme et al., Brock-Fisher, Villongcom and Berzansky et al.  as applied to claims 1-2, 6, 8-9, 12-17, 21 and 26-27 above, and further in view of Belt et al. Pub. No.: US 2016/0117471.

As per claim 10, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. fail to teach a computing system of claim 9 wherein the instructions further control the computing system to store in a blockchain data structure a prescription transaction identifying the prescription and a pharmacy transaction identifying the pharmacy and the prescription.
Belt et al. the present system may use the blockchain to record the lifecycle of events related to medication lifecycle management, including but not limited to a prescription being written, prescription being dispensed, picked up by a customer, not picked up in a certain amount of time, a prescription recently picked up and an external event occurring such as vital signs/heart rate increasing, a person found unconscious by paramedics or arrives at a hospital emergency room, and they have recently picked up a prescription (see Belt et al. paragraph 87).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Belt et al. within the systems/methods as taught by reference Remme et al., Brock-Fisher, Villongcom and Berzansky et al. with the motivation of providing a method for tracking the time-to-fill event between when a prescription is prescribed to a patient and when it is filled at the dispenser/pharmacy/compounder and in turn informing the prescriber, thereby closing the loop (see Belt et al. paragraph 11).

As per Claim 22, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. fail to teach a method of claim 21, wherein the prior authorization information for the new prescription includes an indication of whether prior authorization by a plan sponsor is required for the alternative drug.
Belt et al. teaches at step 104, the prescription may be changed by any of the prescriber, health care provider, or the pharmacy. There are a number of instances where a medication may be changed when or before a prescription is filled. For example, a pharmacy may replace a brand drug with a generic consistent with an insurance authorization) (see Belt et al. paragraph 3). 
Examiner interprets that insurance may be an employer provided insurance plan.
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Belt et al. within the systems/methods as taught by reference Remme et al., Brock-Fisher, Villongcom and Berzansky et al. with the motivation of providing a method for tracking the time-to-fill event between when a prescription is prescribed to a patient and when it is filled at the dispenser/pharmacy/compounder and in turn informing the prescriber, thereby closing the loop (see Belt et al. paragraph 11).

As per Claim 23, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. fail to teach a method of claim 21, further comprising:
--in response to receiving the indication of the selected pharmacy from the mobile device, submitting a request for prior authorization for the alternative drug.
Belt et al. teaches at step 104, the prescription may be changed by any of the prescriber, health care provider, or the pharmacy. There are a number of instances where a medication may be changed when or before a prescription is filled. For example, a pharmacy may replace a brand drug with a generic consistent with an insurance authorization) (see Belt et al. paragraph 3). 
Examiner interprets that insurance may be an employer provided insurance plan.
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Belt et al. within the systems/methods as taught by reference Remme et al., Brock-Fisher, Villongcom and Berzansky et al. with the motivation of providing a method for tracking the time-to-fill event between when a prescription is prescribed to a patient and when it is filled at the dispenser/pharmacy/compounder and in turn informing the prescriber, thereby closing the loop (see Belt et al. paragraph 11).

As per Claim 24, Remme et al., Brock-Fisher, Berzansky et al. and Belt et al. teach a method of claim 23, further comprising:
--in response to determining that prior authorization has been denied, coordinating a submission of an appeal request or selecting of a second alternative drug and notifying the prescriber of the second alternative drug so that a new prescription can be written.
Belt et al. teaches at step 104, the prescription may be changed by any of the prescriber, health care provider, or the pharmacy. There are a number of instances where a medication may be changed when or before a prescription is filled. For example, a pharmacy may replace a brand drug with a generic consistent with an insurance authorization) (see Belt et al. paragraph 3). 
Examiner interprets that insurance may be an employer provided insurance plan.
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Belt et al. within the systems/methods as taught by reference Remme et al., Brock-Fisher, Villongcom and Berzansky et al. with the motivation of providing a method for tracking the time-to-fill event between when a prescription is prescribed to a patient and when it is filled at the dispenser/pharmacy/compounder and in turn informing the prescriber, thereby closing the loop (see Belt et al. paragraph 11).

As per Claim 25, Remme et al., Brock-Fisher, Berzansky et al. and Belt et al. teach a method of claim 23, further comprising:
--receiving, from the mobile device of patient, an image of a prescription or prescription information; and performing optical character recognition on the image (see Remme et al. paragraph 85; [0085] Referring to reference numerals 3100a in FIGS. 31 and 3200a-d in FIG. 32, each of three (3) prescription identifiers shown at reference numeral 3200c are input by a keyboard of the web enabled mobile computing device, or are captured by the image capture device and subjected to the application's optical character recognition capabilities as shown at reference numeral 3200d. The three (3) prescription identifiers, however input to the application, are then further prepared for transmission by way of a process that results in the placing of an order to refill the three (3) prescriptions.).
The obviousness of combining the teachings of Remme et al., Brock-Fisher, Berzansky et al. and Belt et al. are discussed in the rejection of claim 23, and incorporated herein.

As per Claim 28, Remme et al., Brock-Fisher, Villongcom and Berzansky et al. fail to teach a computer-readable medium of claim 27, wherein the first information include an indication of whether prior authorization by a plan sponsor is required for the alternative drug, so that the indication of whether prior authorization by the plan sponsor is required for the alternative drug is received during the office visit and before the patient arrives at a pharmacy to fulfill the new prescription for the alternative drug.
Belt et al. teaches at step 104, the prescription may be changed by any of the prescriber, health care provider, or the pharmacy. There are a number of instances where a medication may be changed when or before a prescription is filled. For example, a pharmacy may replace a brand drug with a generic consistent with an insurance authorization) (see Belt et al. paragraph 3). 
Examiner interprets that insurance may be an employer provided insurance plan.
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Belt et al. within the systems/methods as taught by reference Remme et al., Brock-Fisher, Villongcom and Berzansky et al. with the motivation of providing a method for tracking the time-to-fill event between when a prescription is prescribed to a patient and when it is filled at the dispenser/pharmacy/compounder and in turn informing the prescriber, thereby closing the loop (see Belt et al. paragraph 11).

Response to Arguments
Applicant’s arguments filed July 27, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues: 
(1) Claims 1, 2, 6, 8-10, 12-17, and 21-28 do not set forth or describe an abstract idea and present significantly more than an abstract idea for all reason under 35 U.S.C. § 101 arguments. Therefore, Applicant submits that the claims of the present application are patent-eligible and requests withdrawal of the rejections of the claims under 35 U.S.C. § 101.
(2) Cited prior art do not appear to disclose suggesting, to the patient, “an alternative drug to the initial prescribed drug,” as recited by amended claim 1. Therefore, Applicant respectfully submits that cited prior art fails to teach or suggest this amended feature of claim 1.
In response to argument (1), Examiner respectfully disagrees. Arguments merely rehash issues addressed in the Final Rejection mailed 5/2/2022, and incorporated herein. Thus, the finality of the previous Office Action is maintained. As previously stated, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Without any additional elements (e.g. database, processor, mobile device/computing system and a CRM), the limitations of “receiving, during the office visit, a first notification of an initial prescription prescribed by the prescriber for the patient, the initial prescription specifying an initial prescribed drug for the patient, the first notification provided in response to a prescription intermediary receiving the initial prescription electronically from the prescriber during the office visit, the first notification including a patient identifier; in response receiving the first notification; producing a scrubbed initial prescription by scrubbing the initial prescription to ensure compliance with governmental requirements; producing an encrypted scrubbed initial prescription by encrypting the scrubbed initial prescription; sending the encrypted scrubbed initial prescription to pharmacies; receiving from the pharmacies encrypted first information relating to the initial prescribed; producing, by decrypting the encrypted first information, first information that indicates an alternative drug to the initial prescribed drug; identifying a patient mobile device associated with the patient identifier; transmitting, to the patient during the office visit, the first information relating to the initial prescribed drug; receiving, during the office visit, a second notification of a new prescription prescribed by the prescriber for the patient, the new prescription; specifying a new prescribed drug corresponding to the alternative drug indicated in the first information, and replacing the initial prescription; wherein with the new prescription; retrieving second information that includes a set of pharmacy options relating to the new prescribed drug; transmitting, to the patient during the office visit, a set of pharmacy options relating to the new prescribed drug, each pharmacy option of the set of pharmacy options identifying pharmacy and pricing information relating to the new prescribed drug; receiving, from the patient during the office visit, a selection of a pharmacy option from the set of pharmacy options; and directing that an indication of the new prescription be sent to a pharmacy identified by the selection so that that the pharmacy can fill the new prescription,” as drafted, is a process that, under its broadest reasonable interpretation, does not need a computer or any other technology to achieve limitations.
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
In response to argument (2), Examiner respectfully disagrees. Remme et al. teaches an option to request that the prescription be filled by a generic of unpatented drug as opposed to a `dispense-as-written` or patented drug. Examiner interprets having an option to request that the prescription be filled by a generic of unpatented drug as opposed to a `dispense-as-written` or patented drug is an alternative.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20140330577 A1 to Herman et al.; In exemplary embodiments, a method for effecting a post-treatment compliance for a medical patient is provided.  The method may be performed by a system that includes: a memory operable to retain a series of instructions; and a processor operable to retrieve and execute the instructions to perform a series of steps.
Pub. No.: US 20170091416 A1 to Mink et al.; A method, apparatus and computer program product are therefore provided to overcome various barriers in the initial, first fill of a prescription for a patient.  According to an example embodiment, a pharmaceutical prescription integration system may be provided.  The system of various embodiments may include a dispensing pharmacy apparatus configured to receive prescription information from a care professional.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626  


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626